Attachment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12 May 2022 have been fully considered but they are not persuasive. 
On Pages 5-6 of the Applicant’s response, see “Section 3 of the Office Action,” the Applicant argues that the definition of a split ring is “unreasonably broad and/or the structure of Hollingsworth does not teach any structure which could reasonably [be] seen as a ring…which is commonly defined as a circle or band” and that “the specific structure cited…is not a band”, so “there is no reasonable explanation how or why anyone would interpret a portion of the cylinder as being a ring…absent any explicit teaching.” The Examiner respectfully disagrees. The Applicant labels the structure of Hollingsworth as “a portion of a cylinder.” It is reasonable to interpret a portion of a cylinder as a ring because a cylinder has a circular face and shape. Therefore, Hollingsworth’s structure still meets the amendment of “the split ring forming a circle” and the definition of a ring being a circle or band. Additionally, the terms ring, circle, and band do not necessitate a specific width to still be considered a ring, circle, or band. Therefore, the wider, more cylindrical shape of Hollingsworth, relative to the instant application, still reasonably meets the parameters of a ring. 
The Applicant also argues that “the manner of the ‘splits’ in the portion of the cylinder prevent the ring from expanding as the expanded portion would no longer be a ring but a plurality of flared flanges extending from the cylinder” and that “there is no expansion of any structure which could in any way be interpreted as being a ring in an expanded state.” The Examiner respectfully disagrees. The disclosed expansion of Hollingsworth’s split ring meets the claimed limitation of “the split ring being resiliently deformable such that the split ring is selectively expandable.” This language does not necessitate that the expanded portion still be a ring as the Applicant argues in the response. However, when the flanges/fingers of Hollingsworth’s split ring are expanded to increase the diameter of the ring opening, they still maintain a circular ring shape/opening; therefore, the expansion of the plurality of flared flanges/fingers can still reasonably be described as a circle or ring shape. Additionally, the flanges/fingers are a part of the split ring; therefore, when the flanges/fingers are expanded and the ring opening increases in diameter, it is reasonable to interpret that the ring is in an expanded state.
The Applicant also argues that Shields teaches “nothing which would reasonably be interpreted as a ring” and that “there is no reasonable interpretation of the arms…as a split ring which rebounds as claimed.” The Examiner notes that Shields is incorporated as a reference for its teaching of a specific rebound mechanism for a smoking article holding device and not for having a split ring. Hollingsworth discloses the claimed split ring as explained in the Final Rejection mailed 29 March 2022. Hollingsworth in view of Shields discloses “to engage the tube to the rolled tobacco product upon release of the squeezing of the tabs” (emphasis added).
Applicants also argue that “the strained interpretations completely ignoring any contrast in terminology or disclosed structure” however as explained above and in the rejection of record the disclosure and teaching of the prior art as applied to the present claims clearly meet the broadest reasonable interpretation of the claim terms and do not require any straining nor ignoring of contrast in terminology or disclosed structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747